PER CURIAM.
Order affirmed, with $10 costs and disbursements. Held, that the motion to compel the plaintiff to file security for costs must be regarded as having been made under section 3271 of the Code of Civil Procedure, and was, therefore, addressed to the discretion of the court, and, considering all thé circumstances, such discretion was not improperly exercised. Section 3268 does not apply, as the plaintiff is not a nonresident within the meaning of the Code. See Pursley v. Rodgers, 44 App. Div. 139, 61 N. Y. Supp. 1015.